Citation Nr: 1142190	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  04-37 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION


The Veteran, who is the appellant, served on active duty from May 1976 to September 1977. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in September 2001 and March 2003 of a Department of Veterans Affairs (VA) Regional Office (RO).  The September 2001 rating decision denied the Veteran's request to reopen a previously denied claim of service connection for an acquired psychiatric disorder on the grounds of no new and material evidence.  The March 2003 rating decision denied a claim of service connection for PTSD.

In December 2005 the Veteran appeared at the Indianapolis RO and testified by videoconference before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is in the claims file.

In a decision dated in April 2006 the Board granted the Veteran's request to reopen a claim of service connection of service connection for an acquired psychiatric disorder.  The Board then remanded the issue of service connection for an acquired psychiatric disorder other than PTSD, and the issue of service connection for PTSD, for additional development.

In a decision dated in October 2009 the Board denied both claims for service connection.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  

In a Memorandum Decision dated February 7, 2011, the Court set aside the Board's October 2009 decision and remanded the matter to the Board for further adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In support of his claims for service connection the Veteran reported that he had been treated by Dr. Hummel at Midtown Community Mental Center from 1979 to 1984, and in April 2006 the Board remanded the matter for authorization from the Veteran to obtain these records.  In October 2006 the RO requested medical records from Midtown Community Mental Health Center.  In February 2007 the Appeals Management Center was notified by Wishard Health Services that certain records were unavailable.  Specifically, that entity stated that medical records are purged every 10 years; that only records since 1997 were available; and that the Veteran was seen in 2004.  Unfortunately, the Veteran was not apprised of the fact that records for the alleged treatment he received from 1979 to 1984 are unavailable.  Pursuant to the Court's February 2011 memorandum decision, the matter is remanded for notice to the Veteran in compliance with 38 C.F.R. § 3.159(e).

The Board also ordered the Appeals Management Center to obtain the Veteran's VA education file and associate it with the claims file.  The Veteran stated that his psychiatrist had written several letters to VA while he was receiving education benefits.  In May 2006 the Indianapolis RO advised the Appeals Management Center that the Veteran did not have a Vocational Rehabilitation and Counseling (VR&C) file.  In a May 2008 letter, the Veteran was informed that a Voc Rehab file never existed and he could submit copies of any records he had in his possession.  However, the Court's February 2011 memorandum decision found this notice was insufficient and remanded the matter for notice to the Veteran in compliance with 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran, in compliance with 38 C.F.R. § 3.159(e), regarding the unavailability of the Veteran's VR&C file and the unavailability of medical records from 1979-1984 from Midtown Community Mental Health Center - Dr. Hummel.  

Said notice must apprise the Veteran of (a) the identity of the records VA was unable to obtain; (b) an explanation of the efforts VA made to obtain the records; (c) a description of any further action VA will take regarding the claims, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (d) notice that the Veteran is ultimately responsible for providing the evidence.

2.  After completion of the above and any other development deemed necessary, readjudicate the claims for service connection.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

